DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                    RAYMOND DIAZ and SUREY DIAZ,
                            Petitioners,

                                       v.

              FLORIDA PENINSULA INSURANCE COMPANY,
                            Respondent.

                                No. 4D15-3283

                                [June 1, 2016]

   Petition for writ of certiorari to the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Carol-Lisa Phillips, Judge; L.T. Case No.
14-020860 25.

   John H. Pelzer of Greenspoon Marder, P.A., Fort Lauderdale, for
petitioners.

  Diane H. Tutt of Conroy Simberg, Hollywood, and Robert S. Horwitz of
Conroy Simberg, West Palm Beach, for respondent.

PER CURIAM.

   Petitioners Raymond and Surey Diaz (collectively “Diaz”) seek certiorari
review 1 of an order abating their action against Florida Peninsula
Insurance Company (“FPIC”) for breach of contract and declaratory
judgment. We find that the trial court departed from the essential
requirements of law in granting an abatement under the circumstances of
this case. We therefore grant Diaz’s petition, quash the abatement order,
and remand for further proceedings.

    Diaz had a homeowner’s insurance policy through FPIC, which
provided FPIC with a right to repair damaged property rather than make a
cash payment. The Diaz home was damaged as the result of a leak in the
air conditioning system, so Diaz filed a claim with FPIC. FPIC determined

1 This case was originally filed as a timely appeal of a non-final order pursuant
to Florida Rule of Appellate Procedure 9.130(a)(3)(B). We have treated the notice
of appeal as a petition for writ of certiorari. Fla. R. App. P. 9.030(b)(2)(A).
that the loss was covered and notified Diaz of its intent to exercise its right
to repair. FPIC provided Diaz with its contractor’s proposed scope of
repairs and requested that Diaz sign a work authorization for FPIC’s
contractor to commence repairs. Diaz hired a public adjuster, who
disputed the scope of repairs proposed by FPIC’s contractor. In response,
FPIC denied Diaz’s claim 2 because Diaz failed to sign its contractor’s work
authorization.

   After FPIC denied the claim, Diaz initiated the underlying action. Diaz’s
amended complaint alleges that FPIC breached the policy agreement by
refusing to repair all of the damage caused by the leak and by ultimately
denying Diaz’s claim. Diaz also seeks a declaratory judgment as to
whether FPIC properly exercised the right to repair clause, and, if so, what
the parties’ rights and obligations are under that clause. Rather than
answering the amended complaint, FPIC filed a motion to abate the action
and compel Diaz to comply with its right to repair. The trial court granted
FPIC’s motion and entered an order abating Diaz’s action.

    Certiorari jurisdiction lies to review an order of abatement. See
Robinson v. Fla. Peninsula Ins. Co., 178 So. 3d 947, 948 (Fla. 4th DCA
2015). “[T]o obtain a writ of certiorari, there must exist ‘(1) a departure
from the essential requirements of the law, (2) resulting in material injury
for the remainder of the case (3) that cannot be corrected on postjudgment
appeal.’” Reeves v. Fleetwood Homes of Fla., Inc., 889 So. 2d 812, 822 (Fla.
2004) (quoting Bd. of Regents v. Snyder, 826 So. 2d 382, 387 (Fla. 2d DCA
2002)).

   In Robinson, this Court determined, under similar circumstances, that
the trial court’s abatement of a homeowner’s action against FPIC departed
from the essential requirements of the law because it amounted to a
dismissal. Robinson, 178 So. 3d at 948.

   Similar to Robinson, the trial court’s abatement order in this case
departs from the essential requirements of law because it effectively
disposes of Diaz’s complaint. Abatement under these circumstances
completely precludes Diaz from obtaining a determination as to whether
FPIC properly exercised the right to repair clause and, if so, what the
parties’ rights and obligations are under that clause.

  Furthermore, with respect to the disputed scope of repairs, a
homeowner is entitled to dispute the scope of repairs before the repairs

2FPIC did reimburse Diaz for the cost of water remediation in the amount of
$3,841.79, but denied Diaz’s remaining claim for repairs.

                                      2
are completed. See Cincinnati Ins. Co. v. Cannon Ranch Partners, Inc., 162
So. 3d 140, 143 (Fla. 2d DCA 2014) (holding that dispute over scope of
repairs is subject to appraisal because it falls under “amount of loss”
rather than “coverage”).

    Under the circumstances of this case, we conclude that the trial court
departed from the essential requirements of law in abating Diaz’s action.
We therefore grant the petition, quash the abatement order, and remand
for further proceedings consistent with this opinion.

   Petition for writ of certiorari granted; order quashed; remanded.

CIKLIN, C.J., CONNER and FORST, JJ., concur.

                            *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                     3